Citation Nr: 1731366	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellants represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION


The Veteran served on active duty from March 1975 to March 1978.  The Veteran died in March 2010.  The appellant one of the Veteran's two surviving daughters.  The record indicates that the other daughter is also a beneficiary entitled to apportionment.  However, the extent to which any benefits are apportioned are no subject to this appeal.  

This matter comes before the Board of Veteran's Appeals on appeal from a decision  issued in a September 2011 letter  from the Department of Veterans' Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.   Jurisdiction over the appeal is with the Regional Office (RO) in Indianapolis, Indiana.   

In November 2012, the appellant filed a VA Form 9 requesting a videoconference hearing.  The hearing request was withdrawn per a telephone contact in September 2015.  

The issue of entitlement to accrued benefits was mentioned in the Notice of Disagreement received in November 2011, and in the Statement of the Case dated September 2012.  However, as this benefit was granted in July 2015, this issue is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2010.  His sole cause of death was determined to be lung cancer, with no contributory causes of death.

2. The Veteran's lung cancer did not manifest during or within a year of active service, and is not otherwise etiologically linked to any incident of active service.  


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2011.   

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained. The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  While the Board is aware that the Veteran was never afforded a VA examination to determine the etiology of his lung cancer, the record does not reflect, nor does the claimant allege, that the Veteran sustained a cancer-related injury or diagnosis  during service or within a year of separation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Neither the appellants nor their representative have notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

Service Connection - Cause of Death

The appellant has submitted a claim for DIC benefits, asserting that the Veteran's death was attributable to his active duty service.  

Pursuant to 38 U.S.C.A § 1310 , dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability. See 38 U.S.C.A § 1310  (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002). A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a) (2016).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1). 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

The Veteran died in March 2010.  The cause of death listed on his death certificate was lung cancer.  No contributory causes were given.  At the time of his death, he was service connected for residuals of a lacerated right index finger with a 20 percent disability rating.  There is no evidence that the Veteran's finger injury had any impact on his death, nor has the appellant so asserted.  

Moreover, there is insufficient evidence for the Board to conclude that lung cancer, the cause of the Veteran's death, should have been service-connected.  Specifically, the Board has conducted an exhaustive search of the Veteran's service treatment records, but finds no evidence therein that the Veteran's lung cancer was incurred in service.  Indeed, a chest x-ray conducted in February 1975 showed no significant abnormalities.  As such, there is no evidence of an in-service service incurrence or aggravation of a disease or injury to which his lung cancer may be linked.

Further, there is no medical evidence or testimony in the record showing a medical nexus between the Veteran's cause of death and his active service.  First, neither the appellant, nor the Veteran while he was alive, asserted that he experienced respiratory problems since service.  Moreover, there is no competent medical evidence linking the Veteran's lung cancer to active duty service, nor has any treating medical professional opined that such a relationship exists.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and the appellant regarding his lung cancer.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of such a disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because lung cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lung cancer are found to lack competency.

In sum, because there is no evidence of an in-service incident, injury or illness to which the Veteran's metastatic lung cancer may be etiologically linked, and because there is no other medical evidence showing that the Veteran's metastatic lung cancer was incurred in or the result of active service, entitlement to service connection for the Veteran's cause of death must be denied.


ORDER

Entitlement to Dependency and Indemnity Compensation, and specifically entitlement to service connection for the cause of the Veteran's death, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


